Title: To John Adams from Bartholomew Burges, 19 June 1790
From: Burges, Bartholomew
To: Adams, John



New York 19th. June 1790 No. 3 little Dock Street

May it please your Excellency, Sir,
You was good enough to pardon the intrusion of a lengthy letter of mine & some papers sent you by me on my first coming here and even however out of the usual line of application it was should say “if the President subscrib’d to my proposals—for you would—put your name: alluding to my Indostan letters, upon which I went to General Washington’s house and after perhaps an hours waiting received a Message “that His Excellency knew so little of the Author or the work that he could not prevail on himself to put have his name put down” accompany’d with 2 Dollars which I sent by Barnard in the Boston Packet to my family at Boston and have given up the idea of going on with the little Work: it being recommended to me to teach the use of the Globes Geography & the English language here for which purpose I am furnished with a pair of Globes & Materials for a drawing table and some aparatus by English folks who knew my connections at home and could I stand my ground two or three Weeks longer I should it appear to me be in a way of helping my family & maintaining myself in New York but I am at a great loss how to effect even that without some collateral assistance inasmuch that the want of about 3 Dollars may give an unfavorable turn to my affairs could your Excellency then without being offended at the proposition think of ordering me to that amount ‘till I got into business it should be returned—& submitting to your perusal a specimen of the Indostan Letters & craving your answer to this—
I am with great Respect— / May it please your Excellency / your Excellency’s / most Obedient & devoted / Humble servant
Bartholomew Burges